MEMORANDUM **
California state prisoner Jerry Steven Snyder appeals pro se from the district court’s order denying his 28 U.S.C. § 2254 *444habeas corpus petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Snyder contends that his petition is timely because the Antiterrorism and Effective Death Penalty Act of 1996 (AED-PA) limitations period does not apply to his situation, or, in the alternative, that he is entitled to equitable tolling because the state caused the impediment to his timely filing and triggered the constitutional violation against him. We conclude that the AEDPA limitations period does apply, that Snyder filed his federal habeas petition after the AEDPA deadline, and that Snyder is not entitled to statutory or equitable tolling. See 28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 U.S. 408, 419, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.